DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 15 and 19 are objected to because of the following informalities:  
	The term “light emitting device” in claim 1 (lines 12, 14, 15 and 17) and claim 15 (lines 6-7, 9 and 12-14) should be read as – organic light emitting device – to keep terminology consistent.
	The phrase “comprises barrier layers covering external surfaces of the first and second organic light emitting devices, respectively” in claim 19 is redundant, as its base claim 15 also recites substantially identical limitations of “covering external surfaces of the first and second organic light emitting devices by barrier layers, respectively.”

Double Patenting
Applicant is advised that should claims 7 and 8 be found allowable, claims 11 and 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  (Note) The objection is made as the result of applicant’s amendment submitted on 2/22/21.
Allowable Subject Matter
4.	Claims 1 and 15 would be allowable if the objection is overcome.
5.	Claims 2, 4-10, 13, 14 and 17-20 are objected to as being dependent upon an objected base claim, but would be allowable if the objection against their base claims is overcome.
6.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2017/0277310.   The improvement comprises: both the first and second organic light emitting devices have wiring sections at their lateral sides; the wiring sections are perpendicular to the first substrate; and the wiring section of the first organic light emitting device has a projection towards the second organic light emitting device at least partially overlapped with the wiring section of the second organic light emitting device (claim 1); covering external surfaces of the first and second organic light emitting devices by barrier layers, respectively, before applying adhesive along the rims and between the first and second substrates (claim 15).
 7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Feb. 25, 2021



/HSIEN MING LEE/